DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given after in an interview with Applicant's representative, Burman Mathis on 1/20/2021.
Examiner has amended claims as follows:

13. (Currently Amended) A pixel, comprising:
an organic light emitting diode;
a first transistor to control an amount of current flowing from a first driving power source to a second driving power source, via the organic light emitting diode, based on a voltage of a first node;
a second transistor coupled between a data line and the first node, the second transistor to be turned on when a scan signal is supplied to a scan line;

a stabilizing transistor coupled between the data line and the second transistor or between the second transistor and the first node, 
wherein:
the second transistor is a poly-silicon semiconductor transistor and the stabilizing transistor is an oxide semiconductor transistor,
a gate electrode of the stabilizing transistor is coupled to a control power source, and
the control power source is set to maintain a gate-on voltage that is a constant voltage when the pixel is driven at a first driving frequency and set to a gate-off voltage during a portion of a period in which the pixel is driven at a second driving frequency lower than the first driving frequency.

Reasons for Allowance
Claims 1-16 are allowed.
Claim 1 has substantially the same scope as claim 6. Thus it is allowed for substantially the same rationale as given to claim 6 in previous Office action.
Claims 2-5 are allowed because they depend on claim 1.
Claims 6-12 are allowed for the rationale given in previous Office action.
Claim 13 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the newly clarified limitation “the control power source is set to maintain a gate-on voltage that is a constant voltage when the pixel is driven at a first driving frequency”. In the exemplary closest prior art found, Lin does not teach the differentiating limitation and Jung does not cure the deficiency. It is rendered not obvious to further modify the technique of Lin to achieve the differentiating limitation.
Claims 14-16 are allowed because they depend on claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/XUEMEI ZHENG/Primary Examiner, Art Unit 2693